          Case 3:19-cv-00388-JAM Document 28 Filed 04/16/19 Page 1 of 1



                            UNITED STATES DISTRICT COURT
                              DISTRICT OF CONNECTICUT


MARQUIS JACKSON,
    Plaintiff,

        v.
                                                              No. 3:19-cv-00388 (JAM)
CITY OF NEW HAVEN, et al.,
      Defendants.



                                      SCHEDULING ORDER

In light of the parties’ Rule 26(f) report and the Court’s consideration of the nature and
complexity of plaintiff’s claims, the Court sets forth the following scheduling order:

Discovery deadline. The parties shall conclude the production of all discovery by March 2,
2020.

Fact discovery. The parties shall conclude all fact discovery by December 18, 2019.

Expert discovery. Plaintiff shall designate all experts and disclose expert reports by December
18, 2019, and any depositions of plaintiff’s experts shall be completed by January 17, 2020.
Defendants shall designate all experts and disclose expert reports by February 3, 2020, and any
deposition of defendants’ experts shall be completed by March 2, 2020.

Damages analysis. Any damages analyses shall be disclosed by September 15, 2019.

Dispositive motions. Any dispositive motions shall be filed by April 1, 2020.

Joint trial memorandum. The parties shall file their joint trial memorandum by April 1, 2020,
or by 30 days following the Court’s ruling on dispositive motions, whichever date is later. The
parties should be prepared to proceed to trial as soon as 30 days after the filing of the joint trial
memorandum. It is so ordered.

Dated at New Haven this 16th day of April 2019.


                                                       /s/ Jeffrey Alker Meyer
                                                       Jeffrey Alker Meyer
                                                       United States District Judge
